Citation Nr: 0406739	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's current bilateral hearing loss was not 
manifested during active military service or for many years 
thereafter and is not otherwise attributable to military 
service. 



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, VA clinical records, and a current VA examination 
report.  The record reflects that the veteran had indicated 
that none of his private physicians treat his hearing loss 
disability.  Thus, no additional pertinent medical records 
have been identified by the veteran as relevant to this 
issue.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for bilateral hearing loss.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, a RO letter dated in November 2002 
explained to the veteran what information and/or evidence was 
necessary to support his claim, what information and/or 
evidence was needed from him, what information VA would 
obtain for him, and where to send the information or 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was informed of the VCAA in a November 
2002 letter from the RO, and the RO initially denied the 
veteran's claim in a February 2003 rating action.  Thus, this 
requirement of Pelegrini v. Principi, No. 01-9444 (U.S. Vet. 
App. Jan. 13, 2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The November 2002 
RO letter told the veteran of the information necessary to 
support his claim and requested that he notify the RO of any 
additional information or evidence he wanted VA to obtain in 
support of his claim.  The November 2002 letter also asked 
the veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Factual Background

Service medical records demonstrate hearing of 20 bilaterally 
upon induction examination dated in May 1942.  Clinical 
records demonstrate treatment for impacted cerumen, otitis 
externa, and otitis media in July 1943 and July 1945.  Upon 
separation examination dated in January 1946, whispered voice 
testing revealed hearing of 15/15 bilaterally.  

In August 2002, the veteran sought entitlement to service 
connection for bilateral hearing loss.  Upon VA audiological 
examination dated in December 2002, the examiner noted that 
the veteran's claims folder and medical records had been 
reviewed.  The veteran reported that he began to notice his 
hearing loss about fifteen years ago and it had become 
progressively worse since that time.  The veteran denied any 
history of otorrhea and otologic surgery.  The veteran 
reported that during his military service, he had to go to 
the rifle range seven to eight times a day during basic 
training.  The veteran stated that he was not on the 
battlefront, but did have to shoot rifles annually for 
qualification.  Following his discharge from service, the 
veteran stated that he worked for a cement company for 37 
years.  He stated that although he worked in the office, he 
had significant noise exposure such as the noise of crushing 
rocks and blasting stones.  The veteran denied any history of 
recreational noise exposure.  The examiner noted that the 
veteran's whispered voice hearing evaluation of 15 
bilaterally upon separation from service was a normal finding 
for VA purposes.  Current audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
70
75
75
LEFT
80
65
65
75
75

Speech recognition scores were 4 percent in the right ear and 
8 percent in the left ear.  The examiner noted the veteran's 
current audiogram showed bilateral symmetric severe 
sensorineural hearing loss and very poor word recognition 
scores.  The examiner noted that the veteran's service 
medical records did not show any report of noise exposure, 
and opined that the veteran's 37 years of post-military noise 
exposure may have contributed to the veteran's hearing loss.  
The examiner also noted that the veteran's current audiogram 
with disproportionately poor word recognition scores might be 
strongly suggestive of deterioration of the veteran's 
auditory mechanism, in particular the central auditory 
system, as an underlying cause of his hearing loss.  This 
assumed that the veteran's current hearing loss was not due 
to other types of retrocochlear pathology such as acoustic 
neuroma.  The examiner opined that it therefore was not 
likely that the veteran's current hearing loss was due to 
noise exposure experienced during military service.

VA treatment records dated from 2002 to 2003 demonstrate 
complaints of hearing loss, but no relevant treatment or 
diagnoses.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  The veteran's 
service medical records demonstrate normal hearing upon 
separation from service and the veteran has reported first 
noticing his hearing loss in approximately 1987, more than 
thirty-five years after his discharge from service.  
Furthermore, the December 2002 VA examiner opined that the 
veteran's 37 years of post military noise exposure may have 
contributed to the veteran's current hearing loss.  The 
examiner also noted that the disproportionately poor word 
recognition scores on the veteran's current audiogram might 
be strongly suggestive of deterioration of the veteran's 
auditory mechanism as an underlying cause of his current 
hearing loss.  The examiner opined that it therefore was not 
likely that the veteran's current hearing loss was due to 
noise exposure experienced during military service.  

Thus, the medical evidence indicates that the veteran's 
bilateral hearing loss may be associated with post-service 
noise exposure and/or deterioration of the veteran's auditory 
mechanism.  The medical evidence does not demonstrate a 
causal connection between the veteran's military service and 
his current bilateral hearing loss.  In the absence of such 
evidence, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.  It follows that there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination as to this issue.  
See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



